COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00439-CR


Salvador Villagomez                     §    From the 432nd District Court

                                        §    of Tarrant County (1339038W)

v.                                      §    December 18, 2014

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM